Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	The Amendment filed on 03/31/2022 has been entered. Claims 1 and 9-14 have been amended. Claims 1-14 remain pending in the application. 

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 9-14 are rejected under 35 U.S.C. 112(b) (pre-AIA  35 U.S.C. 112, second paragraph), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 recites the limitation “the plurality of scan lines”. There is insufficient antecedent basis for the limitation. For the purpose of the examination, the limitation “the plurality of scan lines” is interpreted as “a plurality of scan lines”. Claims 10-14 are rejected as being dependent upon rejected base claims.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
6.	Claims 1-3, 6, 9-10, and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Morita (US 10319297 B2).
	Regarding claim 1, Morita (e.g., Figs. 1-2 and 8) discloses an organic light emitting diode display device comprising: 
a plurality of pixels (pixels PXs); 
a plurality of scan lines (scan line Scan[n]) connected to the plurality of pixels (pixels PXs) and which transmits corresponding scan signals (scan signal Scan[n] from scan line Scan[n]) to the plurality of pixels (pixels PXs); and 
a plurality of data lines (data line Vsig[m]) connected to the plurality of pixels (pixels PXs) and which transmits corresponding data signals (data signal Vsig[m] from data line Vsig[m]) to the plurality of pixels (pixels PXs), 
wherein at least one of the plurality of pixels (pixels PXs) includes: 
an organic light emitting diode (OLED) connected between a first power supply (PVDD) and a second power supply (PVSS); 
a first transistor (driving transistor DRT) connected in series with the organic light emitting diode (OLED) between the first power supply (PVDD) and the second power supply (PVSS); 
a second transistor (switching transistor SST) turned on by a scan signal received from a corresponding one of the plurality of scan lines (scan signal Scan[n] from scan line Scan[n]) which transmits a data signal received from a corresponding one of the plurality of data lines (data signal Vsig[m] from data line Vsig[m]) to one electrode of the first transistor (driving transistor DRT), 
a capacitor (capacitor Cs) connected to a gate electrode of the first transistor (driving transistor DRT) and stores a voltage corresponding to the data signal (data signal Vsig[m]), 
a third transistor (transistor BCT) interposed between the organic light emitting diode (OLED) and the first transistor (driving transistor DRT), 
a fourth transistor (transistor RST) turned on by the scan signal (scan signal Scan[n] from scan line Scan[n]) applying an initialization voltage (voltage Vrst[m]) to the anode of the organic light emitting diode (OLED), and
a fifth transistor (transistor TCT) turned on by the scan signal (scan signal Scan[n] from scan line Scan[n]) which compensates a threshold voltage (threshold voltage Vth) of the first transistor (driving transistors DRT) and is connected to the first transistor (driving transistors DRT),
wherein the at least one of the plurality of pixels includes both an oxide semiconductor transistor and a polycrystalline silicon semiconductor transistor (e.g., driving transistor DRT is a polycrystalline silicon semiconductor transistor; transistor SST is an oxide semiconductor transistor; col. 16, lines 3-9, col. 17, lines 44-47, and col. 6, lines 32-39).

Regarding claim 2, Morita (e.g., Figs. 1-2 and 4) discloses the organic light emitting diode display device of claim 1, further comprising: a fifth transistor (transistor TCT) which compensates a threshold voltage (threshold voltage Vth) of the first transistor (driving transistors DRT) and is connected to the first transistor (driving transistors DRT).

Regarding claim 3, Morita (e.g., Figs. 1-2 and 4) discloses the organic light emitting diode display device of claim 2, wherein the fifth transistor (transistor TCT) is the oxide semiconductor transistor (transistor TCT is an oxide semiconductor transistor; col. 6, lines 44-47, col. 8, lines 19-22, and col. 17, lines 55-56) and the first transistor (driving transistors DRT) is the polycrystalline silicon semiconductor transistor (driving transistor DRT is a polycrystalline silicon semiconductor transistor; col. 6, lines 32-39 and col. 16, lines 3-6).

Regarding claim 6, Morita (e.g., Figs. 1-2 and 4) discloses the organic light emitting diode display device of claim 3, wherein the fifth transistor (transistor TCT) is interposed between another electrode of the first transistor (driving transistors DRT) and the gate electrode of the first transistor (driving transistors DRT).

Regarding claim 9, Morita (e.g., Figs. 2 and 4) discloses a pixel circuit (pixel circuit PX), comprising: 
an organic light emitting diode (OLED) connected between a first power supply (PVDD) and a second power supply (PVSS); 
a first transistor (driving transistor DRT) connected in series with the organic light emitting diode (OLED); 
a second transistor (switching transistor SST) turned on by a scan signal received from a corresponding one of the plurality of scan lines (scan signal Scan[n] from scan line Scan[n]) which transmits a data signal (data signal Vsig[m] from data line Vsig[m]) to one electrode of the first transistor (switching transistor SST), 
a capacitor (capacitor Cs) connected to a gate electrode of the first transistor (driving transistor DRT) and stores a voltage corresponding to the data signal (data signal Vsig[m]), 
a third transistor (transistor BCT) interposed between the organic light emitting diode (OLED) and the first transistor (driving transistor DRT), 
a fourth transistor (transistor RST) turned on by the scan signal (scan signal Scan[n] from scan line Scan[n]) applying an initialization voltage (voltage Vrst[m]) to the anode of the organic light emitting diode (OLED), 
a fifth transistor (transistor TCT) turned on by the scan signal (scan signal Scan[n] from scan line Scan[n]) which compensates a threshold voltage (threshold voltage Vth) of the first transistor (driving transistors DRT) and is connected to the first transistor (driving transistors DRT), 
wherein the at least one of the plurality of pixels includes both an oxide semiconductor transistor and a polycrystalline silicon semiconductor transistor (e.g., driving transistor DRT is a polycrystalline silicon semiconductor transistor; transistor SST is an oxide semiconductor transistor; col. 16, lines 3-9, col. 17, lines 44-47, and col. 6, lines 32-39).

Regarding claim 10, Morita (e.g., Figs. 2 and 4) discloses the pixel circuit of claim 9, wherein the fifth transistor (transistor TCT) is the oxide semiconductor transistor (transistor TCT is an oxide semiconductor transistor; col. 6, lines 44-47, col. 8, lines 19-22, and col. 17, lines 55-56) and the first transistor (driving transistors DRT) is the polycrystalline silicon semiconductor transistor (driving transistor DRT is a polycrystalline silicon semiconductor transistor; col. 6, lines 32-39 and col. 16, lines 3-6).

Regarding claim 12, Morita (e.g., Figs. 2 and 4) discloses the pixel circuit claim 10, wherein the fifth transistor (transistor TCT) is interposed between one electrode of the first transistor (driving transistors DRT) and the gate electrode of the first transistor (driving transistors DRT).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that 	the claimed invention is not identically disclosed as set forth in section 102 	of this title, if the differences between the claimed invention and the prior 	art are such that the claimed invention as a whole would have been 	obvious before the effective filing date of the claimed invention to a person 	having ordinary skill in the art to which the claimed invention pertains.  	Patentability shall not be negated by the manner in which the invention 	was made.
8.	Claims 4-5 and 11 are rejected under 35 U.S.C. 103 as unpatentable over Morita (US 10319297 B2; Fig. 8) in view of Morita (US 10319297 B2; Fig. 4).
Regarding claim 4, Morita (Fig. 8)  discloses the organic light emitting diode display device of claim 3, further comprising: a plurality of a second lines (control signal lines Emit[n]) connected to the plurality of pixels and which transmits corresponding a second signal (control signal Emit[n]) to the plurality of pixels (pixels PXs), but does not disclose an sixth transistor interposed between the first transistor and the first power supply and turned on by the second signal. However, Morita (Fig. 4) discloses an organic light emitting diode display device, further comprising: a plurality of a second lines (control signal lines Emit[n]) connected to the plurality of pixels and which transmits corresponding a second signal (control signal Emit[n]) to the plurality of pixels (pixels PXs); and an sixth transistor (transistor BCT2) interposed between the first transistor (driving transistors DRT) and the first power supply (PVDD) and turned on by the second signal (control signal Emit[n]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Morita (Fig. 4) to the OLED display device of Morita (Fig. 8). The combination/motivation would be to provide a switch to control a light emission of an OLED pixel circuit.

Regarding claim 5, Morita (Fig. 8) in view of Morita (Fig. 4)  discloses the organic light emitting diode display device of claim 4, Morita discloses wherein the sixth transistor (transistor BCT2) is the polycrystalline silicon semiconductor transistor (transistor BCT2 is a polycrystalline silicon semiconductor transistor; col. 6, lines 32-39). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Morita (Fig. 4) to the OLED display device of Morita (Fig. 8) for the same reason above.

Regarding claim 11, Morita (Fig. 8) discloses the pixel circuit claim 10, but does not disclose further comprising: an sixth transistor interposed between the first transistor and the first power supply. However, Morita (Fig. 4) discloses a pixel circuit, comprising: an sixth transistor (transistor BCT2) interposed between the first transistor (driving transistors DRT) and the first power supply (PVDD). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Morita (Fig. 4) to the OLED pixel circuit of Morita (Fig. 8). The combination/motivation would be to provide a switch to control a light emission of an OLED pixel circuit.

9.	Claims 7-8 and 13-14 are rejected under 35 U.S.C. 103 as unpatentable over Morita (US 10319297 B2; Fig. 8) in view of Morita (US 10319297 B2; Figs. 5-6).
Regarding claim 7, Morita (e.g., Fig. 8) discloses the organic light emitting diode display device of claim 1, but does not disclose a seventh transistor which applies an initialization voltage to the gate electrode of the first transistor. However, Morita (e.g., Figs. 5-6) discloses an organic light emitting diode display device further comprising: a seventh transistor (transistor ICT) which applies an initialization voltage (voltage Vrst[m]) to the gate electrode of the first transistor (driving transistors DRT). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Morita (Figs. 5-6) to the OLED pixel circuit of Morita (Fig. 8). The combination/motivation would be to provide a switch to initialize or reset a gate voltage of the driving transistor of the OLED pixel circuit.

Regarding claim 8, Morita (e.g., Fig. 8) in view of Morita (e.g., Figs. 5-6) discloses the organic light emitting diode display device of claim 7, wherein the seventh transistor (transistor ICT) is the oxide semiconductor transistor (transistor ICT is an oxide semiconductor transistor; col. 6, lines 44-47 and col. 8, lines 19-22) and the first transistor (driving transistors DRT) is the polycrystalline silicon semiconductor transistor (driving transistor DRT is a polycrystalline silicon semiconductor transistor; col. 6, lines 32-39 and col. 16, lines 3-6). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Morita (Figs. 5-6) to the OLED pixel circuit of Morita (Fig. 8) for the same reason above.

Regarding claim 13, Morita (e.g., Fig. 8) discloses the pixel circuit of claim 9, but does not disclose further comprising: an seventh transistor which applies an initialization voltage to the gate electrode of the first transistor. However, Morita (e.g., Figs. 5-6) discloses an pixel circuit further comprising: an seventh transistor (transistor ICT) which applies an initialization voltage (voltage Vrst[m]) to the gate electrode of the first transistor (driving transistors DRT). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Morita (Figs. 5-6) to the OLED pixel circuit of Morita (Fig. 8). The combination/motivation would be to provide a switch to initialize or reset a gate voltage of the driving transistor of the OLED pixel circuit.

Regarding claim 14, Morita (e.g., Fig. 8) in view of Morita (e.g., Figs. 5-6) discloses the pixel circuit of claim 13, wherein the seventh transistor (transistor ICT) is the oxide semiconductor transistor (transistor ICT is an oxide semiconductor transistor; col. 6, lines 44-47 and col. 8, lines 19-22) and the first transistor (driving transistors DRT) is the polycrystalline silicon semiconductor transistor (driving transistor DRT is a polycrystalline silicon semiconductor transistor; col. 6, lines 32-39 and col. 16, lines 3-6). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Morita (Figs. 5-6) to the OLED pixel circuit of Morita (Fig. 8) for the same reason above.

Response to Arguments
10.	Regarding claims 1 and 9, applicant’s arguments have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. In view of amendments, the reference of Morita (US 10319297 B2; Fig. 8) has been used for new ground rejection.  

Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on 9:00-18:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUZHEN SHEN/Primary Examiner, Art Unit 2691